Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction Letter Re Last Office Action
In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
The reference Braeken (US 7,867,539 B2) was imported into the combination applied to the last Office Action (page 7 item 22) but not correctly cited in the rejection headings. The correct citation is shown on the attached PTO-892.
Copies of the following references not previously supplied are enclosed:
A corrected copy (including corrected headings with the Braeken reference) of the last Office Action is enclosed.

Election/Restrictions
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Regarding claim 15, in line 13 the term “a” before “signal” should be changed to “the” since “a signal” was previously recited in line 7.
Regarding claim 17, in line 4 the term “chamber” should be changed to “enclosure” for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation in view of the specification unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, in lines 15-16 the limitation “in response modulating the flow of steam into the interior of the microwave cooking enclosure” renders the claim indefinite since it is unclear exactly which feature(s) of the claimed invention are responding to the signal and performing the modulations. Specifically, it is unclear if the “modulating” is performed by a specific structure, such as a controlling unit or microprocessor, or if the modulating is performed manually by an individual, such as an operator visually confirming an increase (or decrease) in the in the wet bulb temperature and subsequently performing adjustments to the device. It is noted that the claim does positively recite a “control”, however it is unclear if said “control” is the structure performing the modulating step, or some other feature(s) as exemplified above. 
Regarding claim 19, the limitation “the valve” lacks antecedent basis.
Regarding claim 20, in line 5 the limitation “the signals” renders the claim indefinite since claim 15 recites “a signal”. It is unclear if the claimed process requires only a single signal, or multiple.
In lines 6-7 the limitation “in response modulating…” renders the claim indefinite for the same reasons stated for claim 15 above.
In line 11 the limitation “completely cooked” renders the claim indefinite since it is unclear exactly at which point, and according to which parameters, the food is considered to be “completely cooked”. While examiner acknowledges examples provided in the specification (paragraph 52), there is no clear definition for what is considered to be “fully cooked”, e.g. a specific temperature, texture, color, moisture level, weight loss, etc. The rejection can be overcome by clarifying a particular parameter for which applicant considered the food to be “completely cooked”, e.g. a target temperature of the food.
Claims 16-18 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,134,263) in view of Moore (US 3,935,415) and Braeken (US 7,867,539 B2).
Regarding claims 15 and 21, Smith teaches a process and apparatus for heating food with microwaves under a humidity controlled atmosphere (abstract; figure 1), the process comprising placing food products into the interior 28 of a microwave cooking enclosure of a cooking unit 20 via entrance 32 (figures 1-3; column 4 lines 35-47; column 7 lines 7-37), transmitting microwave radiation from a source (magnetron) of microwave energy 45 (column 4 line 62 to column 5 line 7), generating a signal from sensors 83,87 (figure 3; column 6 lines 32-42) within the enclosure indicative of a wet bulb temperature within the enclosure (column 6 lines 54-58), flowing steam into the enclosure to form humidified air (column 5 lines 23-33; column 6 lines 60-69; column 7 lines 15-24), maintaining the wet bulb temperature at or above a predetermined value by a control receiving a signal from the sensor and in response modulating the flow of steam into the interior of the enclosure (column 6 lines 10-17 and 32 to column 7 line 6), and simultaneously transmitting the microwave radiation into the enclosure to cook the food products while maintaining the wet bulb temperature to cook the food (column 7 lines 15-24). 
It is noted that the atmosphere adjacent to food is maintained in a “saturated” state, where the humidity is provided by water in tray 80 (column 6 lines 54-58). The water would have been naturally required to form at least a small amount of steam to provide humidity to the air.
Regarding the radiation and humidified air combine to kill microorganisms in the interior of the enclosure and on an outer surface of and within the food products therein, Smith teaches the heating may be controlled to heat the food product to temperatures such as 190oF (column 3 lines 36-43). 
Braeken teaches a device for controlled heating of a food product in an oven space (abstract), where the food is heated to a temperature between 53-65oC for a period of time sufficient to destroy bacteria present in the eggs, the temperature required for destroying the bacteria being known (column 8 lines 57-67), the heating being performed by simultaneous exposure to microwave radiation and steam (column 7 lines 22-30) in order to facilitate pasteurization very quickly without causing significant changes to the properties of the food (column 9 lines 32-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to simultaneously microwave and steam heat the food as claimed since the prior art acknowledges said simultaneous heating facilitates pasteurization by reducing processing time and required temperatures, thereby increasing efficiency and ensuring a properly cooked product which is safe to consume.
Regarding the sensors being microwave-shielded, Smith is silent.
Moore teaches an electromagnetic oven (abstract) comprising a sensor 308 which is shielded against microwave energy (figures 2-3; column 5 lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to shield the sensor in order to similarly protect the sensor from microwave radiation, thereby prolonging the life of said sensor and minimizing maintenance cost and time.
Regarding claim 16, the combination applied to claim 15 teaches simultaneously microwaving and steam heating food. Smith further teaches the moist air flows through tubes 66, construed to be a type of nozzle, to heat and condense moisture onto the food (column 7 lines 10-14 and 18-21). Thus the combination suggests providing steam through nozzles as claimed.
Regarding claim 18, Smith teaches the food products are transported through a tunnel oven by conveyor 22, where the oven can have a number of chambers 30a-30l (figure 1; column 4 lines 35-42).
Regarding claim 20, Smith teaches the oven is a tunnel having chambers 30a-30l, through which the food passes to be cooked, where control of subsequent chambers can be performed based on measured temperatures of the food throughout the tunnel (figure 1; column 4 lines 35-42; column 7 lines 25-37).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,134,263) in view of Moore (US 3,935,415) and Braeken (US 7,867,539 B2) as applied to claims 15-16, 18 and 20-21 above, and further in view of Cavestro (US 2016/0235109 A1).
Regarding claim 17, Smith does not teach modulating an exhaust damper to control passage of air and/or steam from the interior of the cooking chamber.
Cavestro teaches a method of treating food products (abstract), comprising applying microwave radiation (paragraph 30) and exposing the food to steam in a treatment unit (paragraph 41), where the ventilation and conditioning unit 10 monitors the desired humidity level in the treatment chamber, and if the humidity level is too high, extraction means remove air from the treatment unit to lower said humidity (paragraphs 43-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to maintain the wet bulb temperature by removing air or steam from the enclosure since the prior art acknowledges an extraction means for performing said process, where exhaust dampers are known in the art and therefore would have been obvious as a substitution of art recognized equivalents for the purpose of allowing passage of fluids from one area to another, and in order to ensure optimal conditions for treatment based on a particular food type.
Regarding claim 19, the combination applied to claim 17 teaches extraction means to remove air from the treatment unit. The same combination is applied to claim 19 and would have been obvious for the same reasons stated for claim 17. 
Regarding the claimed range of wet bulb temperatures, Smith teaches the target temperature for the food can be, for example, 190oF (column 3 lines 39-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Smith to use the temperature range since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food being cooked, type or desired effect of heating as taught by Smith (column 3 lines 41-43), heating duration, and desired final texture/mouthfeel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792